Bat, J.
Beall suedBowland before a justice of the peace and recovered a judgment for seventy-five dollars and costs. Bowland appealed; and in the common pleas court a judgment was rendered against him for twenty-five dollars, and a judgment in his favor for his costs in that court. Beall filed a bill to review the judgment for costs, and, on the trial, a finding was had and j ndgment entered in favor of *369Beall. This proceeding is to review that judgment for error apparent in the record. A demurrer was overruled to the complaint, and on trial the judgment was reversed as to costs.
E. P. Ferris, for appellant.
It does not appear by the complaint, or by the judgment filed as an exhibit, that the defendant in the action before the justice appeared to the action; and therefore there is nothing apparent in the record entitling him to a judgment for costs in the common pleas court, on the trial there resulting in a reduction of the recovery before the justice. 2 Gr. & H. 597, sec. 70.
The demurrer should have been sustained to the complaint.
Reversed, and cause remanded for further proceedings. Costs here.